DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach an antenna assembly comprising a mast or main frame extending outwardly from the vertex of a main reflector, the mast comprising a housing including an RF assembly which is secured by three mounting spars that are attached to both a subreflector and a first circular mounting flange of a cylindrical horn that is coupled to a second circular mounting flange at the end of the conductive waveguide body where the outer end of the horn includes a circular opening that is directed toward the sub-reflector and the other end is coupled the housing including the RF assembly for operation in the Ka band, see Deju et al. US 10,826,165. The prior art does not teach the wireless access point device, an antenna assembly as configured in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644